Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 11/23/2020, assigned serial 17,101,477 and titled “Multi-Tentacular Soft Robotic Grippers”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-24 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 15, 20 and 21. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2016/0114482 to Lessing et al - which is directed to soft robotic actuator is disclosed. The actuator includes a first portion with a substantially constant profile and a second portion with a regularly varying profile, and bends in a pressure-dependent fashion as the internal pressure within the actuator is increased or decreased.
US 10,131,051 to Goyal et al - which is directed to a grasp management system is described. The grasp management system may be configured to determine a grasp strategy for a robotic manipulator. Information about an initial state of an object may be accessed. Information about a final state of the object may also be accessed. The final state may enable a subsequent interaction with the object. An anticipated pose space may be determined that enables the subsequent interaction with the object. An initial pose for the robotic manipulator may be determined based at least in part on the anticipated pose space. The initial pose may be used by the robotic manipulator to grasp the object.
US 2016/0001444 to Kwok et al - which is directed to Reconfigurable soft robotic actuators with hard components are described. Magnetic attraction is used to couple flexible molded bodies capable of actuation upon pressurization with other flexible molded bodies and/or with hard components (e.g., frames and connectors) to form a seal for fluidic communication and cooperative actuation. Pneumatic de-coupling chambers built into the hard components to de-couple the hard components from the magnetically-coupled soft molded bodies are described. The use of magnetic self-alignment coupling and pneumatic de-coupling allows for the remote assembly and disassembly of complex structures involving hard and soft components. The magnetic coupling allows for rapid, reversible reconfiguration of hybrid soft-hard robots for repair, testing new designs, and carrying out new tasks.
US 2013/0002273 to Min et al - which is directed to illustrated in FIGS. 1 and 2, the main components of the ESD testing system 100 includes an ESD gun 104 with controller, an instruments assembly 106 (e.g., an instruments holder, soft and hard fingers, a z height sensor, and a brush), a robotic arm 108 with controller for holding and moving the ESD gun and instruments of the instruments assembly, a robot stand 110 with metal plate, an ESD testing table 112, five cameras 114 for three-dimensional (3D) positions definition and display failure detection, a data acquisition (DAQ) module 116 with microphone 118 for acoustic failure detection, a call box 120 for call drop detection, and a control computer 122 (e.g., a PC) with an ESD testing software package.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole. 
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-14, 16-19 and 22-24 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 15, 20 and 21.

c.	Therefore, claims 1-24 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664